

115 S1947 IS: Local Food and Regional Market Supply Act
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1947IN THE SENATE OF THE UNITED STATESOctober 5, 2017Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo improve food safety, to encourage greater production of agricultural commodities for use in the
			 locality of production, to reauthorize and expand Department of
			 Agriculture support of those efforts, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Local Food and Regional Market Supply Act or the Local FARMS Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Agricultural Market Development Program.
					Sec. 3. Food safety outreach program.
					Sec. 4. Food safety cost-share program.
					Sec. 5. National organic certification cost-share program.
					Sec. 6. Livestock, dairy, and poultry supply chain infrastructure grants and loans.
					Sec. 7. Geographic preference and identification for school food.
					Sec. 8. Harvesting health program.
					Sec. 9. Seniors farmers’ market nutrition program.
					Sec. 10. Food and agriculture service learning program.
				
			2.Agricultural Market Development Program
 (a)PurposeThe purpose of this section is to combine the purposes and coordinate the functions of— (1)the Farmers' Market and Local Food Promotion Program established under section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005); and
 (2)the value-added agricultural product market development grants under section 231(b) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)).
 (b)Agricultural Market Development ProgramSubtitle A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following:
				
					210A.Agricultural Market Development Program
 (a)DefinitionsIn this section: (1)Beginning farmer or rancherThe term beginning farmer or rancher has the meaning given the term in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)).
 (2)Direct producer-to-consumer marketingThe term direct producer-to-consumer marketing has the meaning given the term direct marketing from farmers to consumers in section 3 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3002). (3)Eligible activityThe term eligible activity means an activity described in subsection (d)(2) that is carried out using a grant provided under subsection (d)(1).
 (4)Eligible entityThe term eligible entity means— (A)an independent producer;
 (B)an agricultural producer group, network, or association, including a community supported agriculture network or association;
 (C)a farmer or rancher cooperative, other agricultural business entity, or majority-controlled producer-based business venture;
 (D)a food council; (E)a State or local government;
 (F)a Tribal government or Tribal government agency; (G)a nonprofit corporation;
 (H)an institution of higher education; (I)a public benefit corporation;
 (J)an economic development corporation; and (K)a regional farmers' market authority.
 (5)Eligible partnerThe term eligible partner means— (A)a State agency or regional authority;
 (B)a philanthropic organization; (C)a private corporation;
 (D)a commercial, Federal, or Farm Credit System lending institution; and (E)another entity, as determined by the Secretary.
 (6)Family farmThe term family farm has the meaning given the term in section 231(a) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(a)).
 (7)Food councilThe term food council means a food policy council or food and farm system network that— (A)represents multiple organizations;
 (B)may be— (i)sanctioned by a local or State government; or
 (ii)independent of government; and (C)addresses food and farm-related issues and needs within city, county, State, Tribal region, multicounty region, or other region designated by the food council or food system network.
								(8)Independent producer
 (A)In generalThe term independent producer means an agricultural producer who owns and controls an agricultural product produced. (B)InclusionThe term independent producer means a legal entity solely owned and controlled by agricultural producers if the entity owns a majority ownership interest in the agricultural operation of the entity and a significant share of the agricultural product produced.
								(9)Majority-controlled producer-based business venture
 (A)In generalThe term majority-controlled producer-based business venture means a venture greater than 50 percent of the ownership and control of which is held by— (i)1 or more independent producers; or
 (ii)1 or more entities described in subparagraph (B), 100 percent of the ownership and control of which is held by 1 or more independent producers.
 (B)Entity describedFor purposes of subparagraph (A), the term entity means— (i)a partnership;
 (ii)a limited liability corporation; (iii)a limited liability partnership;
 (iv)a corporation; and (v)a cooperative.
 (10)Mid-tier value chainThe term mid-tier value chain has the meaning given the term in section 231(a) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(a)).
 (11)Partnership agreementThe term partnership agreement means an agreement entered into under subsection (c). (12)ProgramThe term Program means the Agricultural Market Development Program established under subsection (b).
 (13)Regional food chain coordinationThe term regional food chain coordination means coordination and collaboration along the supply chain, including activities that— (A)identify and organize local food producers and entrepreneurs into entities that are able to deliver local and regional food products into local markets;
 (B)provide market matchmaker services by identifying and connecting key stakeholders through referral services and other forms of short-term engagement;
 (C)convene stakeholders and facilitate relationship-building across the food value chain by— (i)engaging key stakeholders;
 (ii)maintaining communication channels; and (iii)fostering a trusting environment;
 (D)work with supply chain members to build capacity through education and training programs for— (i)business development practices;
 (ii)marketing and branding; and (iii)other similar activities;
 (E)identify and work to remove barriers to the movement of local and regional food products into the marketplace;
 (F)increase awareness about procurement requirements, such as bidding procedures and preferred-vender practices, that may impede the ability of the food chain to access certain marketing channels;
 (G)provide technical assistance to producers and enterprises in the preparation of grant and loan applications to promote the purposes described in section 2(a) of the Local Food and Regional Market Supply Act; and
 (H)coordinate with State and local government agencies to enhance supply chain coordination and build on existing efforts to develop regional food systems.
 (14)SecretaryThe term Secretary means the Secretary of Agriculture. (15)Socially disadvantaged farmer or rancherThe term socially disadvantaged farmer or rancher has the meaning given the term in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)).
 (16)Value-added agricultural productThe term value-added agricultural product has the meaning given the term in section 231(a) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(a)).
 (17)Veteran farmer or rancherThe term veteran farmer or rancher has the meaning given the term in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)).
 (b)EstablishmentThe Secretary shall establish a program, to be known as the Agricultural Market Development Program, that—
 (1)streamlines existing programs and operations in accordance with section 2(a) of the Local Food and Regional Market Supply Act to more efficiently and effectively support the development, coordination, and expansion of— (A)direct producer-to-consumer marketing;
 (B)local and regional food markets and enterprises; and
 (C)value-added agricultural products; (2)connects and cultivates regional food economies through public-private partnerships;
 (3)supports the development of business plans, feasibility studies, and strategies for local and regional marketing opportunities;
 (4)strengthens capacity and regional food system development through community collaboration and expansion of mid-tier value chains;
 (5)improves income and economic opportunities for producers and food businesses through job creation and improved regional food system infrastructure; and
 (6)simplifies the application processes and the reporting processes for the Program. (c)Regional partnerships (1)Partnership agreements (A)In generalThe Secretary, in accordance with the purposes of the Program described in subsection (b), may enter into 1 or more partnership agreements to plan and develop a regional food system by supporting eligible activities.
 (B)Parties to partnership agreementsThe Secretary shall enter into a partnership agreement with— (i)1 or more eligible partners; and
 (ii)1 or more eligible entities.
 (C)Geographical diversityTo the maximum extent practicable, the Secretary shall ensure geographical diversity in selecting partnership agreements.
								(2)Length of agreement
 (A)In generalExcept as provided in subparagraph (B), a partnership agreement shall be for a period not longer than 5 years.
 (B)ExtensionNotwithstanding subparagraph (A), the Secretary may extend a partnership agreement 1 time for not longer than 1 year if the Secretary determines that the extension is necessary to properly complete 1 or more eligible activities.
								(3)Terms of partnership
 (A)In generalUnder a partnership agreement, the eligible partner and the eligible entity shall— (i)determine the scope of the regional food system to be developed, including goals, outreach objectives, and eligible activities to be carried out;
 (ii)determine the local, regional, State, multi-State, or other geographic area covered; (iii)create and conduct a feasibility study, implementation plan, and assessment of eligible activities under the partnership agreement;
 (iv)conduct outreach and education to other eligible entities and eligible partners for potential participation in the partnership agreement and eligible activities;
 (v)at the request of a producer or eligible entity desiring to participate in eligible activities under the partnership agreement, act on behalf of the producer or eligible entity in applying for a grant under subsection (d);
 (vi)monitor, evaluate, and periodically report to the Secretary on progress made toward achieving the objectives of eligible activities under the partnership agreement; and
 (vii)at the conclusion of the partnership agreement, submit to the Secretary a report describing— (I)the results and effects of the partnership agreement; and
 (II)funds provided by an eligible partner under subparagraph (B). (B)ContributionAn eligible partner shall provide funding for a significant portion (as determined by the Secretary) of the total cost of eligible activities under the partnership agreement.
								(4)Applications
 (A)In generalOne or more eligible partners and 1 or more eligible entities desiring to enter into a partnership agreement may submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary considers necessary to evaluate and select applications.
 (B)Competitive processThe Secretary— (i)shall conduct a competitive process to select applications submitted under subparagraph (A);
 (ii)may assess and rank applications with similar purposes as a group; and (iii)shall make public the criteria to be used in evaluating applications prior to accepting applications.
 (C)ContentAn application submitted to the Secretary under subparagraph (A) shall include a description of— (i)the scope of the regional food system to be developed, including goals, outreach objectives, and eligible activities to be carried out;
 (ii)the local, regional, State, multi-State, or other geographic area covered; (iii)a plan for each of—
 (I)the feasibility study, implementation plan, and assessment described in paragraph (3)(A)(iii); (II)the outreach and education described in paragraph (3)(A)(iv); and
 (III)the monitoring, evaluating, and reporting described in paragraph (3)(A)(vi); (iv)the projected financials and budget for eligible activities, including estimated funding needed from the Secretary through grants under subsection (d); and
 (v)a list of each eligible partner and each eligible entity collaborating to achieve the objectives of the partnership agreement, including the roles, responsibilities, capabilities, and financial contribution of each eligible partner and each eligible entity.
 (D)Priority to certain applicationsThe Secretary may give priority to applications submitted under subparagraph (A) that— (i)(I)leverage significant non-Federal financial and technical resources; and
 (II)coordinate with other local, State, or national efforts; (ii)plan to create or retain quality jobs and provide workforce training and development in the regional food system developed under the partnership agreement;
 (iii)adapt to regional community needs and demonstrate the inclusion of cultural differences that support food equity;
 (iv)support community and regional economic development, particularly— (I)in rural areas; or
 (II)such development that strengthens rural and urban connections; (v)leverage partnerships with existing agencies and regional supply chains to better integrate local and regional foods into new and existing markets;
 (vi)demonstrate an ability to build infrastructure and capacity to sustain the long-term viability of eligible activities;
 (vii)use producer controlled businesses and cooperative ownership models; (viii)cover an area located in distressed low-income rural and urban communities, including areas with persistent poverty;
 (ix)demonstrate consistency with existing regional economic or community development plans for the area to be served by eligible activities; and
 (x)meet other factors that are important for achieving the purposes of the Program described in subsection (b), as determined by the Secretary.
									(d)Development grants
 (1)In generalUnder the Program, the Secretary may provide grants to eligible entities to carry out, in accordance with purposes of the Program described in subsection (b), activities described in paragraph (2).
 (2)Eligible activitiesAn eligible entity may use a grant provided under paragraph (1)— (A)to support and promote—
 (i)domestic direct producer-to-consumer marketing; (ii)farmers’ markets;
 (iii)roadside stands; (iv)agritourism activities,
 (v)community-supported agriculture programs; or (vi)online sales;
 (B)to support local and regional food business enterprises that engage as intermediaries in indirect producer-to-consumer marketing;
 (C)to support the processing, aggregation, distribution, and storage of local and regional food products that are marketed locally or regionally;
 (D)to encourage the development of new food products and value-added agricultural products; (E)to assist with business development and feasibility studies;
 (F)to develop marketing strategies for producers of local food products and value-added agricultural products in new and existing markets;
 (G)to facilitate regional food chain coordination and mid-tier value chain development; (H)to promote new business opportunities and marketing strategies to reduce on-farm food waste; or
 (I)to respond to changing technology needs in direct producer-to-consumer marketing. (3)Criteria and guidelinesThe Secretary shall establish such criteria and guidelines for the submission, evaluation, and funding of proposed projects under the Program as the Secretary determines are appropriate.
 (4)PrioritiesThe Secretary may give priority to applications submitted under paragraph (3) that— (A)are applied for by, or serve—
 (i)beginning farmers or ranchers; (ii)socially disadvantaged farmers or ranchers;
 (iii)operators of small or medium sized farms or ranches that are structured as family farms; or (iv)veteran farmers or ranchers;
 (B)benefit underserved communities, including communities that are located in areas of concentrated poverty with limited access to fresh locally or regionally grown food; or
 (C)(i)are applied for by an eligible entity participating in a partnership agreement; and (ii)carry out eligible activities under the partnership agreement.
 (5)TermThe term of a grant under this subsection shall be not longer than 3 years, as determined by the Secretary.
 (6)AmountThe amount of a grant under the Program shall be not more than $500,000, as determined by the Secretary.
 (7)Limitation on use of fundsAn eligible entity may not use a grant under this subsection for the purchase or construction of a building or structure.
							(e)Simplification of application and reporting processes
							(1)Applications
 The Secretary shall— (A)simplify the application process for a grant under subsection (d); and
 (B)establish a simplified application form for eligible entities that request less than $50,000 under that subsection.
 (2)ReportingThe Secretary shall— (A)streamline and simplify the reporting process for eligible entities; and
 (B)obtain from eligible entities and maintain such information as the Secretary determines is necessary to administer and evaluate the Program.
								(f)Economy Act agreements
 (1)In generalIn carrying out the Program, the Secretary, acting through the Administrator of the Agricultural Marketing Service, may enter into 1 or more agreements pursuant to sections 1535 and 1536 of title 31, United States Code, with—
 (A)the head of a field-based agency of the Department of Agriculture, as determined by the Secretary, to carry out such purposes and functions of the Program as the Secretary considers appropriate; or
 (B)a cooperative extension service to provide Program technical assistance and outreach to eligible entities and eligible partners.
 (2)Indirect costsAn agreement entered into under paragraph (1)(B) shall not be subject to any indirect costs, unless the agreement expressly provides that it is subject to indirect costs.
 (g)Interdepartmental coordinationIn carrying out the Program, to the maximum extent practicable, the Secretary shall ensure coordination among Federal agencies.
						(h)Evaluation
 (1)In generalUsing amounts made available under subsection (i)(4), the Secretary shall conduct an evaluation of the Program that—
 (A)measures the economic impact of the Program on new and existing market outcomes; (B)measures the effectiveness of the Program in improving and expanding—
 (i)the regional food economy through public and private partnerships; (ii)the production of value-added agricultural products;
 (iii)producer-to-consumer marketing, including direct producer-to-consumer marketing; (iv)local and regional food systems, including regional food chain coordination and business development;
 (v)new business opportunities and marketing strategies to reduce on-farm food waste; (vi)the use of new technologies in producer-to-consumer marketing, including direct producer-to-consumer marketing; and
 (vii)the workforce and capacity of regional food systems; and (C)provides a description of—
 (i)each partnership agreement; and (ii)each grant provided under subsection (d).
 (2)ReportNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the evaluation conducted under paragraph (1), including a thorough analysis of the outcomes of the evaluation.
							(i)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $80,000,000 for each of fiscal years 2018 through 2022, to remain available until expended.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2018 through 2022, to remain available until expended.
							(3)Use of funds
								(A)Producers
 (i)In generalSubject to clause (ii), of the funds made available to carry out this section for a fiscal year, 35 percent shall be used for grants under subsection (d) provided to eligible entities described in subparagraphs (A) through (C) of subsection (b)(3).
 (ii)Majority-controlled producer-based business venturesThe total amount of grants under subsection (d) provided to majority-controlled producer-based business ventures for a fiscal year shall not exceed 10 percent of the amount reserved under clause (i).
 (B)Regional partnershipsOf the funds made available to carry out this section for a fiscal year, 10 percent shall be used to enter into partnership agreements.
 (C)Unobligated fundsAny funds reserved under subparagraph (A) or (B) that are not obligated for the uses described in that subparagraph, as applicable, by September 30 of the fiscal year for which the funds were made available—
 (i)shall be available to carry out any function of the Program; and
 (ii)may carry over to the next fiscal year. (4)Administrative expensesNot greater than 8 percent of amounts made available to carry out this section for a fiscal year may be used for administrative expenses..
			3.Food safety outreach program
 (a)In generalSection 405 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625) is amended—
 (1)by striking subsection (c) and inserting the following:  (c)Project prioritiesIn awarding grants under this section, the Secretary shall give priority to the following types of projects:
 (1)A project that targets small- and medium-sized farms, beginning farmers, socially disadvantaged farmers, small food processors, or small fresh fruit and vegetable merchant wholesalers.
 (2)A project carried out in partnership with or led by an organization described in subsection (f)(1)(C) that works with or represents the target audience for the project.; and
 (2)in subsection (f)(1)— (A)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and (F), respectively; and
 (B)by striking subparagraph (B) and inserting the following:  (B)a Federal, State, local, or Tribal agency;
 (C)a nonprofit community-based or nongovernmental organization or an organization representing owners and operators of farms, small food processors, or small fruit and vegetable merchant wholesalers that has a commitment to public health and expertise in administering programs that contribute to food safety;.
 (b)Coordination and cooperationSection 405(d) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(d)) is amended—
 (1)in paragraph (1), by striking National Integrated Food Safety Initiative and inserting Agricultural Marketing Service; and (2)by striking paragraph (2) and inserting the following:
					
 (2)ConsultationIn carrying out the grant program under this section, the Secretary shall consult with the National Institute of Food and Agriculture—
 (A)to take into consideration applied research, education, and extension results; and (B)to integrate program evaluations and results into the research, education, and extension agenda.
 (3)Food safety applied research agendaIn determining the applied research agenda for food safety, the Secretary shall take into consideration the needs described by participants in projects funded by the program under this section..
 (c)Grant features and requirementsSection 405(e) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(e)) is amended—
 (1)by striking paragraph (2) and inserting the following:  (2)Encouraged featuresThe Secretary shall encourage a project carried out using grant funds under this section—
 (A)to include comanagement of food safety, conservation systems, and ecological health; and (B)to be appropriate to the identified needs of the priority target audience of the project.; 
 (2)in paragraph (3)(B)— (A)by striking The Secretary and inserting the following:
						
 (i)In generalExcept as provided in clause (ii), the Secretary; and (B)by adding at the end the following:
						
 (ii)Continuation grantThe Secretary may approve a continuation grant for a project to receive funding under this section after the entity carrying out the project has received 3 years of grant funding under this section if the project—
 (I)meets 1 or more of the priorities specified in subsection (c); and
 (II)demonstrates a positive impact on the target audience from funding received for the prior funding cycle.; and
 (3)by adding at the end the following:  (4)Limitation on indirect costsA recipient of a grant under this section may not use more than 20 percent of the grant funds for the indirect costs (as determined by the Secretary) of carrying out projects described in paragraph (1)..
 (d)FundingSection 405 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625) is amended by striking subsection (j) and inserting the following:
				
					(j)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $20,000,000 for each of fiscal years 2018 through 2022.
 (2)Limitation on administrative expensesNot more than 5 percent of the total amount made available to carry out this section for a fiscal year may be used for administrative expenses..
 (e)Technical correctionsSection 405(a) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(a)) is amended—
 (1)by striking section 1011(d) of the Federal Food, Drug, and Cosmetic Act and inserting section 1012(d) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 399c(d)) (commonly known as the Food Safety Outreach Program); and
 (2)by striking such section and inserting that subsection. 4.Food safety cost-share programSubtitle A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) (as amended by section 2(b)) is amended by adding at the end the following:
			
				210B.Food safety cost-share program
 (a)In generalThe Secretary of Agriculture, acting through the Administrator of the Agricultural Marketing Service (referred to in this section as the Secretary) shall establish a national food safety cost-share program (referred to in this section as the program) under which the Secretary shall reimburse producers and handlers of agricultural products for costs incurred in—
 (1)obtaining food safety certification; and (2)making necessary changes and upgrades to practices and equipment to improve food safety.
						(b)Eligibility
 (1)In generalSubject to paragraph (2), a domestic producer or handler that obtains a food safety certification from an accredited food safety certifier may request reimbursement under the program.
 (2)LimitationA producer or handler that has successfully passed a food safety audit each of the preceding 3 years shall not be eligible for reimbursement under the program.
						(c)Amount of reimbursement
 (1)In generalSubject to paragraphs (2) and (3), the Secretary may reimburse a producer or handler under the program for—
 (A)not more than 75 percent of the costs incurred by the producer or handler in obtaining food safety certification through an accredited food safety certifier; and
 (B)not more than 50 percent of the costs incurred by the producer or handler for changes to agricultural practices and equipment necessary to improve food safety.
 (2)Maximum amountThe maximum amount of reimbursement provided to a producer or handler under the program shall be— (A)$1,500 under paragraph (1)(A); and
 (B)$5,000 under paragraph (1)(B). (3)Increased payments for certain producers (A)ApplicabilityThis paragraph applies to—
 (i)a limited resource farmer or rancher (as defined by the Secretary);
 (ii)a socially disadvantaged farmer or rancher (as defined in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)));
 (iii)a veteran farmer or rancher (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))); and
 (iv)a qualified beginning farmer or rancher (as defined in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a))).
 (B)Increased fundingSubject to paragraph (2), in the case of a producer described in subparagraph (A), the Secretary may increase the amount that would otherwise be provided to the producer under this subsection—
 (i)up to 90 percent of the cost of certification described in paragraph (1)(A); and (ii)up to 75 percent of the cost of practices and equipment described in paragraph (1)(B).
 (d)Reporting requirementsNot later than March 1 of each year, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the requests by, disbursements to, and expenditures for each State under the program during the applicable and previous fiscal year, including the number of producers and handlers served by the program in the previous fiscal year.
					(e)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out the program $10,000,000 for each of fiscal years 2018 through 2022, to remain available until expended.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $10,000,000 for each of fiscal years 2018 through 2022.
						.
		5.National organic certification cost-share program
 (a)Elimination of directed delegationSection 10606(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523(a)) is amended by striking (acting through the Agricultural Marketing Service).
 (b)FundingSection 10606 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523) is amended by striking subsection (d) and inserting the following:
				
 (d)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $11,500,000 for each of fiscal years 2018 through 2022, to remain available until expended..
 6.Livestock, dairy, and poultry supply chain infrastructure grants and loansSubtitle D of title III of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.) is amended by adding at the end the following:
			
				379I.Livestock, dairy, and poultry supply chain infrastructure
 (a)Definition of small processing facilityIn this section, the term small processing facility means— (1)with respect to an establishment that is subject to the requirements of the Federal Meat Inspection Act (21 U.S.C. 601 et seq.), a small establishment that is eligible to be selected under section 501(b) of that Act (21 U.S.C. 683(b)); or
 (2)a selected establishment (as defined in section 31(a) of the Poultry Products Inspection Act (21 U.S.C. 472(a))).
 (b)AssistanceThe Secretary may provide grants or make or insure loans under any of the programs authorized by this title, the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.), or the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.), as the Secretary determines to be appropriate, to assist farmers and rural businesses and cooperatives to maintain or increase the production, aggregation, processing, distribution, and marketing of value-added, niche, or regionally-marketed meat, dairy, and poultry products.
 (c)PriorityIn carrying out this section, the Secretary shall give priority to grants or loans that will help increase or enhance the availability and geographic distribution of State- and Department of Agriculture-inspected small processing facilities.
					.
 7.Geographic preference and identification for school foodSection 9(j) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) is amended by striking paragraph (3) and inserting the following:
			
 (3)allow institutions receiving funds under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), including the Department of Defense Fresh Fruit and Vegetable Program—
 (A)to use a geographic preference for the procurement of unprocessed agricultural products, both locally grown and locally raised; or
 (B)to use locally grown, locally raised, or locally caught as a product specification.. 8.Harvesting health programThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by adding at the end the following:
			
				30.Harvesting health program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)an emergency feeding organization (as defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)), in partnership with—
 (i)a hospital; (ii)a Federally-qualified health center (as defined in section 1905(l)(2) of the Social Security Act (42 U.S.C. 1396d(l)(2)));
 (iii)a hospital or clinic operated by the Secretary of Veterans Affairs; or (iv)a health care provider group;
 (B)an entity authorized under the supplemental nutrition assistance program that is—
 (i)a farmers’ market; (ii)a community-supported agricultural entity;
 (iii)a cooperative; (iv)a local public benefit corporation;
 (v)a nonprofit organization; or (vi)a retail food store;
 (C)a State or local government agency, in partnership with an entity described in any of clauses (i) through (iv) of subparagraph (A); and
 (D)an entity described in any of clauses (i) through (iv) of subparagraph (A), in partnership with—
 (i)an emergency feeding organization (as defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501));
 (ii)an entity described in subparagraph (B); or (iii)a State or local government agency.
 (2)Pilot projectThe term pilot project means a pilot project described in subsection (b)(1). (3)Produce prescription programThe term produce prescription program means a program—
 (A)under which fresh fruits and vegetables are prescribed to individuals or households who are at-risk due to health status or income; and
 (B)that may provide— (i)financial incentives for individuals described in paragraph (1) to purchase fruits and vegetables;
 (ii)education resources on nutrition to those individuals; and (iii)accessible locations for those individuals to procure fresh fruits and vegetables.
								(b)Pilot projects
 (1)In generalThe Secretary, in coordination with the heads of other appropriate Federal agencies, shall award to eligible entities grants to conduct pilot projects to demonstrate and evaluate the impact of produce prescription programs on low-income individuals, households in areas with persistent poverty, and households with existing diet-related health issues, including whether the produce prescription program—
 (A)reduces individual and household food insecurity; (B)provides support for local and regional agriculture and economic development;
 (C)increases domestic consumption of produce; and (D)reduces health care use and associated costs.
 (2)ApplicationsAn eligible entity desiring a grant under paragraph (1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—
 (A)a description of the methods by which the pilot project will target the produce prescription program to low-income individuals and households with existing diet-related health issues;
 (B)a description of how the pilot project will screen and recruit low-income individuals and households with existing diet-related health issues;
 (C)a description of how the pilot project will evaluate program participants and partners with respect to the issues described in subparagraphs (A) through (D) of paragraph (1);
 (D)a description of how the pilot project will provide nutrition education opportunities to participants in the produce prescription program;
 (E)a description of any partners of the pilot project under paragraph (3) and the role of each such partner in implementing and evaluating an effective produce prescription program;
 (F)documentation of the necessary partnership agreements with the relevant State Medicaid agency or other appropriate entity for the purpose of evaluating the effectiveness of the produce prescription program in reducing health care use and associated costs; and
 (G)any data requested by the Secretary to analyze the impact of the pilot project. (3)PartnershipsIn carrying out this section, the Secretary may enter into 1 or more memorandums of understanding with Federal agencies, States, and private partners to ensure the effective implementation and evaluation of each pilot project awarded a grant under this section.
						(c)Funding
						(1)Mandatory funding
							(A)In
 generalOn October 1, 2017, and on each October 1 thereafter through October 1, 2021, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $10,000,000, to remain available until expended.
							(B)Receipt and
 acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subparagraph (A), without further appropriation. 
 (2)Discretionary fundingThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018 through 2022..
		9.Seniors farmers’ market nutrition program
 Section 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is amended— (1)in the section heading, by inserting and veterans after seniors;
 (2)by redesignating subsections (b), (c), (d), (e), and (f) as subsections (c), (e), (f), (g), and (h), respectively;
 (3)by striking subsection (a) and inserting the following:  (a)DefinitionsIn this section:
						(1)Low-income
 (A)In generalSubject to subparagraph (B), the term low-income, with respect to seniors and veterans, shall have the meaning given the term by the Secretary. (B)ApplicationThe Secretary shall apply the definition of the term low-income equally with respect to seniors and veterans.
 (2)Minimally processedThe term minimally processed, with respect to a product, means processing that does not fundamentally alter the product. (3)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.
						(b)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out and expand a seniors and veterans farmers’ market nutrition program under this section not less than $50,000,000 for each of fiscal years 2018 through 2022.
 (2)Discretionary fundingThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2018 through 2022.
 (3)Use of fundsOf the funds made available under this subsection for a fiscal year— (A)70 percent of the funds shall be used for the benefit of program recipients who are low-income seniors; and
 (B)30 percent of the funds shall be used for the benefit of program recipients who are low-income veterans.
 (4)Unexpended fundsTo the extent the funds made available under this subsection for a fiscal year are not expended in that fiscal year, the Secretary shall use the remaining funds in a subsequent fiscal year for the same purpose.;
 (4)in subsection (c) (as so redesignated)— (A)in the matter preceding paragraph (1), by inserting and veterans after seniors;
 (B)in paragraph (1)— (i)by inserting , minimally processed after unprepared; and
 (ii)by inserting and low-income veterans after low-income seniors; (5)by inserting after subsection (c) (as so redesignated) the following:
				
 (d)PrioritiesIn allocating funds made available under subsection (b), the Secretary shall give priority to— (1)farmers’ markets that have an operational seniors and veterans farmers’ market program; and
 (2)seniors and veterans farmers’ market programs in historically underserved communities.; and
 (6)in each of subsections (e), (f), and (g) (as so redesignated), by inserting and veterans after seniors each place it appears. 10.Food and agriculture service learning programSection 413 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7633) is amended—
 (1)in subsection (b)(4), by inserting , to promote agricultural education, to raise awareness about the consequences of wasted food, and to encourage the implementation of food recovery initiatives to reduce the quantity of wasted food before the semicolon;
 (2)in subsection (c)— (A)in paragraph (2)—
 (i)in subparagraph (C), by striking and where food comes from; and and inserting where food comes from, the consequences of food waste, and food recovery initiatives;; (ii)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (E)have the capacity to execute national or regional projects that include 2 or more States.; and
 (B)by adding at the end the following:  (3)ReservationThe majority of the funds made available to carry out this subsection shall be reserved for grants to projects that—
 (A)are large in scale, as compared to other proposed projects; (B)are national or regional in scope; and
 (C)include 2 or more States.; and (3)in subsection (e)(1), by striking $25,000,000, to remain available until expended and inserting $5,000,000 for each of fiscal years 2018 through 2022.
			